WILLIAM P. ALLEN, Associate Justice.
This case was consolidated on appeal with the case of Brenner v. Smullian, 84 So.2d 44 which was this day affirmed by this court.
The facts in the present case were similar to the facts in the Smullian case with the same defenses by the appellants, with the exception that Tropical Glass and Mirror Company, Inc. did not assign its lien to *50Charles Smullian, and therefore was not afflicted with the vices alleged in the Smul-lian case.
It would serve no useful purpose to discuss the facts and the law of this case, as it should be affirmed based on the opinion in the case of Brenner v. Smullian, Fla., 84 So.2d 44.
Affirmed.
DREW, C. J., and TERRELL and ROBERTS, JJ., concur.